UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENTINVESTMENT COMPANIES Investment Company Act file number811-22312 ACAP Strategic Fund (Exact name of registrant as specified in charter) 350 Madison Avenue, 9th Floor New York, New York 10017 (Address of principal executive offices) (Zip code) SilverBay Capital Management LLC 350 Madison Avenue, 9th Floor New York, New York 10017 (Name and address of agent for service) Registrant’s telephone number, including area code: 212-389-8713 Date of fiscal year end: September 30 Date of reporting period: March 31, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).
